C. L. Vining, complainant in the court below, brought suit against Gertrude Johnson for the purpose of foreclosing a mechanic's lien. There was a final decree in favor of Vining and Gertrude Johnson appealed. The lien was predicated on a parole contract to make certain improvements on the Mayfield Hotel, owned by appellant, the estimated cost of which was $10,500.00, but which actually cost when completed more than $18,000.00.
It is contended here that the final decree should be reversed because the suit was prematurely brought, that the provisions of Secs. 3523 and 3524, Rev. Gen. Stats. of Fla., were not complied with and that no showing was made as to what part of the materials and labor furnished by Vining were extras over and above the estimated cost on the basis of which the work was undertaken.
We do not think that the contention to the effect that this suit was prematurely brought is well taken. On the question of whether or not Secs. 3523 and 3524, Rev. Gen. Stats. of Fla., were complied with the record discloses that all bills for labor and material furnished had been paid and discharged by Vining so whether or not these sections were in fact complied with becomes immaterial. On a full and careful examination of the record it may be that technical errors were committed, but we are convinced that such errors if committed were harmless. We see no useful purpose that an opinion on these questions would serve so *Page 306 
the decree of the chancellor is affirmed. Sec. 2812, Rev. Gen. Stats. of Florida.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.